Exhibit 10.10(5)

 

Execution Copy

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), made and entered
into as of October 30, 2003, is by and among Community First Bankshares, Inc., a
Delaware corporation (the “Borrower”), U.S. Bank National Association, a
national banking association, as agent (in such capacity, the “Agent”) for
certain banks (the “Banks”) party to the Credit Agreement (as defined below),
and the Banks.

 

RECITALS

 

1.                                       The Borrower, the Agent and the Banks
entered into a Credit Agreement dated as of October 30, 1998 as amended by a
First Amendment dated as of October 27, 1999, a Second Amendment dated as of
November 21, 2000, a Third Amendment dated as of October 26, 2001, a Fourth
Amendment dated as of April 23, 2002 and Fifth Amendment dated as of
November 25, 2002 (as amended, the “Credit Agreement”); and

 

2.                                       The Borrower desires to amend certain
provisions of the Credit Agreement, and the Agent and the Banks have agreed to
make such amendments, subject to the terms and conditions set forth in this
Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 


SECTION 1.                                          CAPITALIZED TERMS. 
CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
MEANINGS ASSIGNED TO THEM IN THE CREDIT AGREEMENT, UNLESS THE CONTEXT SHALL
OTHERWISE REQUIRE.


 


SECTION 2.                                          AMENDMENTS.


 


2.1                               THE DEFINITION OF “REVOLVING COMMITMENT ENDING
DATE” CONTAINED IN SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

“Revolving Commitment Ending Date”:  October 26, 2004.

 


2.2                               SCHEDULE 4.19 TO THE CREDIT AGREEMENT IS
HEREBY AMENDED TO READ IN ITS ENTIRETY AS EXHIBIT A TO THIS AMENDMENT, WHICH IS
MADE A PART OF THE CREDIT AGREEMENT AS SCHEDULE 4.19 THERETO.


 


SECTION 3.                                          EFFECTIVENESS OF
AMENDMENTS.  THE AMENDMENTS CONTAINED IN THIS AMENDMENT SHALL BECOME EFFECTIVE
AS OF OCTOBER 26, 2003 UPON DELIVERY BY THE BORROWER OF, AND COMPLIANCE BY THE
BORROWER WITH, THE FOLLOWING:

 

--------------------------------------------------------------------------------


 


3.1                               THIS AMENDMENT, DULY EXECUTED BY THE BORROWER.


 


3.2                               A COPY OF THE RESOLUTIONS OF THE BOARD OF
DIRECTORS OF THE BORROWER AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AMENDMENT CERTIFIED AS TRUE AND ACCURATE BY ITS SECRETARY OR ASSISTANT
SECRETARY, ALONG WITH A CERTIFICATION BY SUCH SECRETARY OR ASSISTANT SECRETARY
(I) CERTIFYING THAT THERE HAS BEEN NO AMENDMENT TO THE ARTICLES OF INCORPORATION
OR BYLAWS OF THE BORROWER SINCE TRUE AND ACCURATE COPIES OF THE SAME WERE
DELIVERED TO THE AGENT WITH A CERTIFICATE OF THE SECRETARY OF THE BORROWER DATED
OCTOBER 30, 1998, AND (II) IDENTIFYING EACH OFFICER OF THE BORROWER AUTHORIZED
TO EXECUTE THIS AMENDMENT AND ANY OTHER INSTRUMENT OR AGREEMENT EXECUTED BY THE
BORROWER IN CONNECTION WITH THIS AMENDMENT (COLLECTIVELY, THE “AMENDMENT
DOCUMENTS”), AND CERTIFYING AS TO SPECIMENS OF SUCH OFFICER’S SIGNATURE AND SUCH
OFFICER’S INCUMBENCY IN SUCH OFFICES AS SUCH OFFICER HOLDS.


 


3.3                               A CONSENT LETTER EXECUTED BY WELLS FARGO BANK,
N.A., CONSENTING TO THE DELIVERY AND EXECUTION OF THIS AMENDMENT.


 


3.4                               CERTIFIED COPIES OF ALL DOCUMENTS EVIDENCING
ANY NECESSARY CORPORATE ACTION, CONSENT OR GOVERNMENTAL OR REGULATORY APPROVAL
(IF ANY) WITH RESPECT TO THIS AMENDMENT.


 


3.5                               THE BORROWER SHALL HAVE SATISFIED SUCH OTHER
CONDITIONS AS SPECIFIED BY THE AGENT AND THE BANKS, INCLUDING PAYMENT OF ALL
UNPAID LEGAL FEES AND EXPENSES INCURRED BY THE AGENT THROUGH THE DATE OF THIS
AMENDMENT IN CONNECTION WITH THE CREDIT AGREEMENT AND THE AMENDMENT DOCUMENTS.


 


SECTION 4.                                          REPRESENTATIONS, WARRANTIES.
AUTHORITY, NO ADVERSE CLAIM.


 


4.1                               REASSERTION OF REPRESENTATIONS AND WARRANTIES,
NO DEFAULT.  THE BORROWER HEREBY REPRESENTS THAT ON AND AS OF THE DATE HEREOF
AND AFTER GIVING EFFECT TO THIS AMENDMENT (A) ALL OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE CREDIT AGREEMENT ARE TRUE, CORRECT AND COMPLETE IN
ALL RESPECTS AS OF THE DATE HEREOF AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT
FOR CHANGES PERMITTED BY THE TERMS OF THE CREDIT AGREEMENT, AND (B) THERE WILL
EXIST NO DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT ON SUCH DATE WHICH HAS NOT BEEN WAIVED BY THE AGENT AND THE
BANKS.


 


4.2                               AUTHORITY, NO CONFLICT, NO CONSENT REQUIRED.
THE BORROWER REPRESENTS AND WARRANTS THAT THE BORROWER HAS THE POWER AND LEGAL
RIGHT AND AUTHORITY TO ENTER INTO THE AMENDMENT DOCUMENTS AND HAS DULY
AUTHORIZED AS APPROPRIATE THE EXECUTION AND DELIVERY OF THE AMENDMENT DOCUMENTS
AND OTHER AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED BY THE BORROWER IN
CONNECTION HEREWITH OR THEREWITH BY PROPER CORPORATE ACTION, AND NONE OF THE
AMENDMENT DOCUMENTS NOR THE AGREEMENTS CONTAINED HEREIN OR THEREIN CONTRAVENES
OR CONSTITUTES A DEFAULT UNDER ANY AGREEMENT, INSTRUMENT OR INDENTURE TO WHICH
THE BORROWER IS A PARTY OR A SIGNATORY OR A PROVISION OF THE BORROWER’S ARTICLES
OF INCORPORATION, BYLAWS OR ANY OTHER AGREEMENT OR REQUIREMENT OF LAW, OR RESULT
IN THE

 

2

--------------------------------------------------------------------------------


 


IMPOSITION OF ANY LIEN ON ANY OF ITS PROPERTY UNDER ANY AGREEMENT BINDING ON OR
APPLICABLE TO THE BORROWER OR ANY OF ITS PROPERTY EXCEPT, IF ANY, IN FAVOR OF
THE AGENT.  THE BORROWER REPRESENTS AND WARRANTS THAT NO CONSENT, APPROVAL OR
AUTHORIZATION OF OR REGISTRATION OR DECLARATION WITH ANY PERSON, INCLUDING BUT
NOT LIMITED TO ANY GOVERNMENTAL AUTHORITY, IS REQUIRED IN CONNECTION WITH THE
EXECUTION AND DELIVERY BY THE BORROWER OF THE AMENDMENT DOCUMENTS OR OTHER
AGREEMENTS AND DOCUMENTS EXECUTED AND DELIVERED BY THE BORROWER IN CONNECTION
THEREWITH OR THE PERFORMANCE OF OBLIGATIONS OF THE BORROWER THEREIN DESCRIBED,
EXCEPT FOR THOSE WHICH THE BORROWER HAS OBTAINED OR PROVIDED AND AS TO WHICH THE
BORROWER HAS DELIVERED CERTIFIED COPIES OF DOCUMENTS EVIDENCING EACH SUCH ACTION
TO THE AGENT.


 


4.3                               NO ADVERSE CLAIM.  THE BORROWER WARRANTS,
ACKNOWLEDGES AND AGREES THAT NO EVENTS HAVE TAKEN PLACE AND NO CIRCUMSTANCES
EXIST AT THE DATE HEREOF WHICH WOULD GIVE THE BORROWER A BASIS TO ASSERT A
DEFENSE, OFFSET OR COUNTERCLAIM TO ANY CLAIM OF THE AGENT OR THE BANKS WITH
RESPECT TO THE OBLIGATIONS.


 


SECTION 5.                                          AFFIRMATION OF CREDIT
AGREEMENT, FURTHER REFERENCES.  THE AGENT, THE BANKS AND THE BORROWER EACH
ACKNOWLEDGE AND AFFIRM THAT THE CREDIT AGREEMENT, AS HEREBY AMENDED, IS HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS AND ALL TERMS, CONDITIONS AND PROVISIONS
OF THE CREDIT AGREEMENT, EXCEPT AS AMENDED BY THIS AMENDMENT, SHALL REMAIN
UNMODIFIED AND IN FULL FORCE AND EFFECT.  ALL REFERENCES IN ANY DOCUMENT OR
INSTRUMENT TO THE CREDIT AGREEMENT ARE HEREBY AMENDED AND SHALL REFER TO THE
CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


SECTION 6.                                          SUCCESSORS.  THE AMENDMENT
DOCUMENTS SHALL BE BINDING UPON THE BORROWER, THE AGENT AND THE BANKS AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE
BORROWER, THE AGENT AND THE BANKS AND THE SUCCESSORS AND ASSIGNS OF THE AGENT
AND THE BANKS.


 


SECTION 7.                                          LEGAL EXPENSES.  AS PROVIDED
IN SECTION 9.2 OF THE CREDIT AGREEMENT, THE BORROWER AGREES TO REIMBURSE THE
AGENT, UPON EXECUTION OF THIS AMENDMENT, FOR ALL REASONABLE OUT-OF-POCKET
EXPENSES (INCLUDING ATTORNEY’ FEES AND LEGAL EXPENSES OF DORSEY & WHITNEY LIP,
COUNSEL FOR THE AGENT) INCURRED IN CONNECTION WITH THE CREDIT AGREEMENT,
INCLUDING IN CONNECTION WITH THE NEGOTIATION, PREPARATION AND EXECUTION OF THE
AMENDMENT DOCUMENTS AND ALL OTHER DOCUMENTS NEGOTIATED, PREPARED AND EXECUTED IN
CONNECTION WITH THE AMENDMENT DOCUMENTS, AND IN ENFORCING THE OBLIGATIONS OF THE
BORROWER UNDER THE AMENDMENT DOCUMENTS, AND TO PAY AND SAVE THE AGENT AND THE
BANKS HARMLESS FROM ALL LIABILITY FOR, ANY STAMP OR OTHER TAXES WHICH MAY BE
PAYABLE WITH RESPECT TO THE EXECUTION OR DELIVERY OF THE AMENDMENT DOCUMENTS,
WHICH OBLIGATIONS OF THE BORROWER SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.


 


SECTION 8.                                          COUNTERPARTS.  THE AMENDMENT
DOCUMENTS MAY BE EXECUTED IN SEVERAL COUNTERPARTS AS DEEMED NECESSARY OR
CONVENIENT, EACH OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL,
PROVIDED THAT ALL SUCH COUNTERPARTS SHALL BE REGARDED AS ONE AND THE SAME
DOCUMENT, AND EITHER PARTY TO THE AMENDMENT DOCUMENTS MAY EXECUTE ANY SUCH
AGREEMENT BY EXECUTING A COUNTERPART OF SUCH AGREEMENT.


 


3

--------------------------------------------------------------------------------



 


SECTION 9.                                          GOVERNING LAW.  THE
AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAW PRINCIPLES THEREOF, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS, THEIR HOLDING
COMPANIES AND THEIR AFFILIATES.


 


SECTION 10.                                   MERGER AND INTEGRATION,
SUPERSEDING EFFECT.  THIS AMENDMENT, FROM AND AFTER THE DATE HEREOF, EMBODIES
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDES
AND HAS MERGED INTO THIS AMENDMENT ALL PRIOR ORAL AND WRITTEN AGREEMENTS ON THE
SAME SUBJECTS BY AND BETWEEN THE PARTIES HERETO WITH THE EFFECT THAT THIS
AMENDMENT, SHALL CONTROL WITH RESPECT TO THE SPECIFIC SUBJECTS HEREOF AND
THEREOF.


 


SECTION 11.                                   HEADINGS.  THE HEADINGS OF VARIOUS
SECTIONS OF THIS AMENDMENT HAVE BEEN INSERTED FOR REFERENCE ONLY AND SHALL NOT
BE DEEMED TO BE A PART OF THIS AMENDMENT.


 


SECTION 12.                                   SEVERABILITY.  WHENEVER POSSIBLE,
EACH PROVISION OF THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS AND ANY OTHER
STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING
HERETO OR THERETO SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE, VALID
AND ENFORCEABLE UNDER THE APPLICABLE LAW OF ANY JURISDICTION, BUT, IF ANY
PROVISION OF THIS AMENDMENT, THE OTHER AMENDMENT DOCUMENTS OR ANY OTHER
STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR RELATING
HERETO OR THERETO SHALL BE HELD TO BE PROHIBITED, INVALID OR UNENFORCEABLE UNDER
THE APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE IN SUCH JURISDICTION
ONLY TO THE EXTENT OF SUCH PROHIBITION, INVALIDITY OR UNENFORCEABILITY, WITHOUT
INVALIDATING OR RENDERING UNENFORCEABLE THE REMAINDER OF SUCH PROVISION OR THE
REMAINING PROVISIONS OF THIS AMENDMENT, THE OTHER AMENDMENT DOCUMENTS OR ANY
OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR
RELATING HERETO OR THERETO IN SUCH JURISDICTION, OR AFFECTING THE EFFECTIVENESS,
VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


 

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

 

 

COMMUNITY FIRST BANKSHARES, INC.

 

 

 

 

 

By:

/s/ Thomas R. Anderson

 

 

 

Title:

Executive Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Agent and a Bank

 

 

 

 

 

By:

 

 

 

 

Title:

SVP

 

5

--------------------------------------------------------------------------------


 

 SCHEDULE 4.19 TO THE CREDIT AGREEMENT

AND EXHIBIT A TO THE SIXTH AMENDMENT TO THE CREDIT AGREEMENT

 

COMMUNITY FIRST BANKSHARES, INC.
SUBSIDIARIES

 

Subsidiary Bank:

 

Location

 

Ownership Percentage

 

 

 

 

 

 

 

Community First National Bank

 

Fargo, N.D.

 

100.00

%

 

 

 

 

 

 

Nonbank Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

Community First Financial, Inc.

 

Fargo, ND

 

100.00

%

Community First Technologies, Inc.

 

Fargo, ND

 

100.00

%

Community First Properties, Inc.

 

Fargo, ND

 

100.00

%

CFB Capital III

 

Fargo, ND

 

100.00

%

CFB Capital IV

 

Fargo, ND

 

100.00

%

HBC Aviation, LLP

 

Fargo, ND

 

37.50

%

 

 

 

 

 

 

Subsidiaries of Subsidiaries (100% Owned):

 

 

 

 

 

 

 

 

 

 

 

Community First Insurance, Inc.

 

Fargo, ND

 

Subsidiary of Community First National Bank

 

 

 

 

 

 

 

CFB Community Development Corporation

 

Fargo, ND

 

Subsidiary of Community First National Bank

 

 

 

 

 

 

 

Equity Lending, Inc.

 

Fargo, ND

 

Subsidiary of Community First National Bank

 

 

 

 

 

 

 

Community First Holdings, Inc.

 

Georgetown, British Cayman Islands

 

Subsidiary of Community First National Bank

 

 

 

 

 

 

 

Community First Home Mortgage, Inc.

 

Fargo, ND

 

Subsidiary of Community First National Bank

 

 

 

 

 

 

 

Subsidiaries of Subsidiaries of Subsidiaries

 

 

 

 

 

 

 

 

 

 

 

Community First Insurance, Inc. Wyoming

 

Fargo, ND

 

100% Subsidiary of Community First Insurance, Inc.

 

 

 

 

 

 

 

CFIRE, Inc.

 

Fargo, ND

 

100% Subsidiary of Community First Holdings, Inc.

 

 

 

 

 

 

 

Community First Mortgage, LLC

 

Fargo, ND

 

50% Subsidiary of Community First Home Mortgage, Inc.

 

 

6

--------------------------------------------------------------------------------